Citation Nr: 0928447	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-29-569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  
The appellant submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the appellant. 


FINDINGS OF FACT

1.  In an unappealed October 2004 decision, the RO denied 
service connection for residuals of a right knee injury.  

2.  The evidence received since the October 2004 decision is 
not new and material as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2004 RO decision 
that denied service connection for a right knee 
disability, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in October 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because the evidence showed that 
the condition existed prior to entrance on active military 
duty and was not aggravated, beyond natural progression, 
during military service.  The Veteran was notified that any 
evidence which he submits must relate to this fact.  In 
addition, the correspondence informed the Veteran of the 
criteria for assignment of an effective date and disability 
rating in the event of an award of service connection

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was completed prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), "buddy" 
statements, and private and VA medical opinions.  
Additionally, the claims file contains the statements of the 
Veteran, to include his testimony at a June 2009 
videoconference Board Hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  In June 2009, 
the Veteran submitted VA Forms 21-4242 for Dr. J.M. and Dr. 
R.  The Board notes that the Veteran separated from service 
in 1973, and that the VA Forms 21-4142 reflect treatment from 
2005 and 2007 respectively.  As any potential records from 
these physicians would be for treatment or examination more 
than 30 years after service, and the record contains earlier 
dated post service clinical reports, the Board finds that 
they would not be probative as to whether the Veteran's pre-
existing disability was aggravated in service.  Based on the 
foregoing, the Board finds that a remand for further 
development is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria 

New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for a right 
knee disability was received in September 2006.  As such, the 
amended provision is for application in this case and is set 
forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

There are some disabilities, such as arthritis,  for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he sustained right knee injury in 
service which required a medial meniscectomy, and that 
residuals thereof, to include osteoarthritis, should be 
service-connected.  Historically, an August 1973 RO letter 
denied the Veteran's claim due to his failure to report for 
an examination.  In August 2003, the Veteran submitted a 
claim for service connection for residuals of right knee 
injury, status post surgery.  A December 2003 RO rating 
decision denied the Veteran's claim, without first reopening 
it, on the basis that right knee disability pre-existed 
service, and the evidence of record did not reflect that the 
pre-existing right knee condition was aggravated in service 
beyond the normal progression of the original injury.  An 
October 2004 RO rating decision denied the Veteran's claim 
for the same reason.  The Veteran filed a notice of 
disagreement in August 2005, and the RO issued a statement of 
the case in December 2005.  The Veteran did not file a 
substantive appeal and the decision became final.  A decision 
of the RO becomes final and is not subject to revision on the 
same factual basis unless a substantive appeal (VA Form 9) is 
filed within 60 days of the mailing of the SOC or within one 
year of the date on which the RO mailed the Veteran the 
original decision denying the claim, whichever is later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Evidence prior to last final denial 

The evidence of record in October 2004, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), a military service record, "buddy" 
statements, private and VA medical opinions, and statements 
of the Veteran.  

A March 1969 report of medical examination for entrance 
purposes reflects that, upon clinical evaluation, the 
Veteran's lower extremities were noted to be normal.  

A clinical record of examination of the Veteran upon 
reporting for recruit training, dated in April 1969 and four 
days after his entrance into service, reflects a defect was 
noted.  It reflects that the Veteran had a "trick" right 
knee which locks and gives sometimes.  

An STR dated in November 1969 reflects that the Veteran has 
"noted popping" of his right knee on flexion and catching 
when the knee was fully flexed, causing difficulty in 
extension.  He reported a history of a football injury to his 
knee in 1966 -1967, a recent worsening of symptoms and 
locking, and some pain.  Physical examination revealed 
tenderness at the medial joint margin, but no effusion.  

Another STR dated that same day reflects that the Veteran 
reported he had a football injury of the right knee in 1966-
1967 but had no real difficulty until the past 2-3 months, 
during which time he had noted popping on full flexion and 
occasional episodes of locking.  The provisional diagnosis 
was probable tear of medial meniscus. 

A third STR dated in November 1969 reflects that the Veteran, 
when walking, had an ache along the medial aspect with some 
popping.  When squatting at work, his knee "locks" with 
pain.  X rays of the knee were within normal limits.

A report of hospitalization in January and February 1970 
reflects that the Veteran sustained locking of the right knee 
in 1966 while playing football.  The report reflects that the 
Veteran reported that his knee locks continuously and that 
this is followed by swelling which gradually subsides; 
however, he continued to have pain, off and on, in the knee 
with several episodes of locking and giving way.  The record 
reflects that no further history of recent trauma was 
reported.  The STR further reflects that in January 1970, 
operative findings revealed a posterior tear of the medial 
meniscus.  A medial meniscectomy was done, and the Veteran 
did well postoperatively.

The report of medical examination for separation purposes, 
dated in March 1973, reflects that upon clinical evaluation, 
the Veteran's lower extremities were noted to be normal.

The evidence of record also includes a letter, dated in July 
2003, by A.J.W., D.C., wherein he opined that the severity of 
the Veteran's 1970 knee injury has a direct correlation to 
his recurrent sciatic and low back complaints.  

A VA medical opinion, dated in October 2003, reflects the 
physician's opinion that it is more likely than not that the 
treatment which the Veteran received in service was related 
to his pre-existing injury and was not caused by his military 
duties.  The physician opined that there is no indication in 
the medical records that the Veteran's military service 
aggravated his pre-existing right knee condition beyond the 
normal progression of the original injury.

The evidence of record includes statements of two former 
service members, dated in August 2004, which reflect that 
they witnessed the Veteran's knee stuck in a "step well" on 
an aircraft, and being swollen the next day.

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of a letters by J.E.M., 
M.D., dated in September 2006 and June 2009, and statements 
of the Veteran, to include his testimony at a videoconference 
hearing.

The letters by Dr. J. M. reflect his opinion that the Veteran 
underwent open medial meniscectomy in January 1970 as a 
result of an injury sustained while serving in the U.S. Navy.  
Dr. J.M. further opined that as a result of removal of the 
Veteran's medial meniscus, he developed osteoarthritis of his 
right knee.  

In order to be "material" evidence, the evidence must 
relate to an unestablished fact necessary to substantiate the 
claim, namely, in the present case, that the Veteran's 
current right knee disability does not represent the natural 
progression of a pre-existing disability, but rather that any 
pre-existing right knee disability was aggravated by injury 
in service.  Dr. J.M.'s opinions are new as they were not 
previously of record.  The opinions provide new information 
relating to the element of the etiology of his current right 
knee disability, namely that the veteran sustained right knee 
injury in service which resulted in the need for surgery, 
ultimately productive of the Veteran's current right knee 
osteoarthritis.  The Board notes that in considering whether 
to reopen a claim, VA must assume the credibility of evidence 
which supports the Veteran's claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, the premise for the 
physician's opinion, namely right knee injury in service, is 
not supported by objective evidence of record, and reflects 
only a recitation of unsupported lay statements of history, 
including by the Veteran.  Unsupported lay statements, even 
if new, or relayed by a physician, may not serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Veteran testified at the June 2009 videoconference 
hearing that, prior to service, he injured his left knee in a 
football game. He further testified that he had never been 
asked about which knee he had previously injured, and that 
the RO assumed it was his right knee.  The Veteran's 
statement regarding a prior injury to a left knee is new; 
however, it is not material as it, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.  
The statement, even if deemed credible relative to the left 
knee, for the purpose of determining whether to reopen the 
claim, is essentially a reassertion of the Veteran's claim 
that he had an in-service right knee injury.  At the time of 
the last final denial, there was already an assertion that 
the Veteran injured his right knee in service.  The evidence 
of record at the time of the last final denial included two 
buddy statements which reflect that the Veteran injured his 
right knee in 1969 while strapping a pilot into an aircraft.  
The evidence of record prior to the last final denial also 
included the Veteran's claim, dated in August 2003, in which 
he stated that he had a knee injury in the service which 
required surgery.  As noted above, unsupported lay statements 
may not serve as a predicate to reopen a previously 
disallowed claim.  See Moray, supra.

The Veteran's new statement that his pre-existing knee injury 
was to his left knee does not provide any new and material 
evidence which would raise the possibility that the Veteran 
had an in-service right knee injury which caused his current 
right knee disability.  Moreover, the Veteran's averment that 
his football injury was to his left knee, does not denote 
that he also did not have a pre-existing right knee injury.  
The April 1969 STR, which does not reference any football 
injury, notes a "trick right knee" which locks and gives 
way.  In addition, the Veteran's statement, dated in February 
2007, reflects the Veteran's averment that an in-service 
injury "aggravated the condition that existed in my right 
knee."

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2008), but does not find that the evidence is 
of such approximate balance as to warrant its application. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a  right knee 
disability is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


